IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00032-CV

R. WAYNE JOHNSON,
                                                       Appellant
v.

JANA HARRISON AND LARONNA PEEPLES,
                                                       Appellee


                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 81703


                                     OPINION


      R. Wayne Johnson, a prison inmate housed in the Clements Unit in Amarillo,

Texas, has been in prison for some time now. He was convicted for “aggravated rape”

and sentenced in 1978 to 99 years in prison.

                     R. WAYNE JOHNSON AS A VEXATIOUS LITIGANT

      This opinion documents that the current Chapters 11 and 14 of the Texas Civil

Practice and Remedies Code have not been effective at curbing abusive litigation by

some inmates.
                      HISTORY WITH THE COURT OF CRIMINAL APPEALS

       Johnson filed his first application for writ of habeas corpus with the Court of

Criminal Appeals in 1983.         He has since filed at least 23 more proceedings, either

applications for writ of habeas corpus or petitions for writ of mandamus, with the Court

of Criminal Appeals, the last one being filed in June of 2012. All were summarily

denied or dismissed. (See Appendix 1 attached).

                                 HISTORY WITH CIVIL COURTS

       Johnson has been even more prolific in the civil litigation arena.                 We have

documented 108 proceedings, appeals, and petitions for writ of mandamus, in the

various Courts of Appeal with most of them falling to the Seventh Court of Appeals in

Amarillo for disposition. (See Appendix 2 attached). The proceedings in the appellate

courts first appeared in 1989. We have made no effort to determine the number of trial

court proceedings involving Johnson. Likewise, we have not attempted to document

the proceedings Johnson may have filed in any Federal Court.

       By June 14, 2001, as a result of his civil litigation proceedings, the 156th District

Court in Bee County found Johnson to be a “vexatious litigant”1 as provided for in

Chapter 11 of the Civil Practice and Remedies Code. The trial court judge also rendered

an order pursuant to section 11.101 prohibiting Johnson from initiating litigation in any

Texas court without obtaining permission of "a local administrative judge." See TEX.

CIV. PRAC. & REM. CODE ANN. § 11.101 (West Supp. 2012). This is commonly called a


1 Johnson appears on the vexatious-litigant list (http://www.txcourts.gov/oca/vexatiouslitigants.asp)
maintained by the Office of Court Administration.
Johnson v. Harrison                                                                           Page 2
“prefiling” order. This action did not stop Johnson from filing frivolous proceedings.

By October 5, 2012, the Texarkana Court of Appeals documented 13 appellate court

proceedings since 2004 in which the courts of appeals have dealt with Johnson just in

his capacity as a vexatious litigant. Johnson v. Hughey, No. 06-12-00079-CV, 2012 Tex.

App. LEXIS 8406, *1 fn2 (Tex. App.—Texarkana Oct. 6, 2012, no pet.) (mem. op.).

       It would be logical to assume that after filing as many civil proceedings as

Johnson has, Johnson would understand more about the litigation process and be more

capable of pursuing a case through the judicial system and obtain a decision on its

merits. However, based on a study of his history in state appellate courts, Johnson

starts a case but is seldom able to keep it from being dismissed. His mandamus

proceedings are routinely summarily denied without an opinion on the merits and

without the court wherein it is filed even requesting a response. TEX. R. APP. P. 52.4;

52.8(d). Despite the extent and frequency of filing claims, he has not learned what it

takes to prove a claim or what is necessary to obtain relief by mandamus. He starts a

lot, but frequently is stopped due to a procedural failure of his own making. All his

litigation has achieved is the harassment of those he sues and the court employees and

judges who must deal with him.        His methods do nothing but consume judicial

resources and the resources of Johnson’s target litigant du jure. Only if that is the

intended goal would a person start so many proceedings but yet never give them the

attention needed to see them through to a proper finish.

       Thus, the only explanation, other than Johnson is incapable of learning from his


Johnson v. Harrison                                                               Page 3
prior mistakes that resulted in his proceedings being dismissed, is that Johnson

understands exactly what he is doing. That is the only rational explanation for what he

does. It appears his objective is to use the judicial system to harass others. It is for that

reason we have undertaken this effort to document his abuse of the judicial system and

to award the current target of his harassment whatever relief we can, and impose such

other sanctions as we think may inhibit him, and other inmates, from using similar

tactics in the future. It is inmates like Johnson that make it where other inmates with

legitimate complaints may get lost in the system because the judicial system sees so

many frivolous claims by vexatious litigants coming from inmates in our penal system.

                                     OUR DIRECT ENCOUNTER

        In this current proceeding pending in our Court, R. Wayne Johnson’s civil suit

against Jana Harrison and Laronna Peeples was dismissed after Johnson, within ten

days, did not obtain permission from the local administrative judge to file the suit.

Johnson appeals.

The Trial Court Proceeding

        Johnson filed suit in Ellis County against Jana Harrison2 for allegedly violating

Johnson’s right to free speech. In the same proceeding, he sued Laronna Peeples, a

Collin County deputy district clerk, for refusing to file a prior suit against Harrison.

Collin County, on behalf of Peeples, filed a notice with the trial court clerk, bringing the

2
  From the record, it appears that Harrison was served but did not answer the suit. The dismissal of the
suit dismissed Johnson’s claims against Harrison. Our judgment of dismissal also dismisses Johnson’s
appeal against Harrison. Because Peeples is the one who moved to dismiss the trial court proceeding and
to dismiss the appeal and sought sanctions, the remainder of this opinion will only address Peeples.

Johnson v. Harrison                                                                              Page 4
trial court’s attention to the fact that Johnson is a vexatious litigant and is subject to a

prefiling order.     Rather than immediately dismiss the suit, the trial court ordered

Johnson’s suit stayed and ordered that unless Johnson obtained permission from the

local administrative judge to file the suit within 10 days the suit would be dismissed.

See TEX. CIV. PRAC. & REM. CODE §§ 11.102; 11.103(b) (West Supp. 2012). Rather than

even try to properly obtain permission to file suit, Johnson tendered for filing a

document titled, “Plaintiff’s Verified Motion to Strike Criminal-Frivolous Pleadings, For

Sanctions – And Constitutional Objections Per Rule 33.1.” Because Johnson failed to

obtain permission to file the proceeding within 10 days of the trial court’s earlier order,

the trial court then dismissed Johnson’s suit.

The Appellate Court Proceeding

       Johnson filed his notice of appeal with the district clerk. We received a copy of

the notice of appeal from the Ellis County District Clerk when the record was filed.

Johnson’s brief was filed on March 16, 2011.3 Peeples’ brief was filed on April 13, 2011.

A reply brief was filed on April 21, 2011. In May of 2011, Johnson began filing motions

which were very difficult for the Court to understand. And although the motions were

required to be served on Peeples and contained a certificate, in fact, they were not

properly served. To give the reader a “flavor” for what we have received from Johnson,

the verbatim titles of the motions include:

       1.   Motion to Strike Defendant Harrison; Motion to Issue Show Cause of

3This appeal is being decided under Chapters 11 and 14 of the Civil Practice and Remedies Code as they
existed prior to the amendments made during the 82nd legislative session; but substantively, those
amendments would not impact this opinion.
Johnson v. Harrison                                                                             Page 5
           Contempt on Davis-Motion to Expidite OR to File-Mandamus (Void
           Order); and

       2. Motion to Determine Respondents ORDER VOID:                  Violates a
          MANDATORY STATUTE.

Motion for Sanctions

       In response to some of those motions, Peeples filed a motion for sanctions under

Rule of Appellate Procedure 45 on May 23, 2011. Peeples asserts that Johnson’s appeal

is frivolous because, among other reasons, Johnson had no reasonable expectation of

reversal, his appeal sought to re-litigate an issue previously decided against him several

times, and he failed to cite those prior opinions in his briefs.

       Johnson’s claim in this appeal is that the Bee County District Court’s order

declaring him to be a vexatious litigant and requiring him to obtain prior approval

before filing a proceeding is void and that the 40th District Court of Ellis County

violated Johnson’s due process rights by relying on the allegedly void order. Johnson

makes absolutely no understandable or intelligible legal argument to support his claim.

       The order from Bee County was rendered on June 14, 2001 and prohibits Johnson

from "filing any more litigation in Texas courts without permission of a local

administrative judge." See Office of Court Administration, Vexatious Litigant Order,

http://www.txcourts.gov/oca/pdf/vex/RWayneJohnson-akaLegalEagle.pdf (last visited

March 21, 2013). Johnson’s attack of that order is not properly before us; it should have

been brought in the appeal of the case in which that order was rendered. Johnson could

not have a reasonable expectation of reversal of his appeal to this Court from a


Johnson v. Harrison                                                                 Page 6
dismissal of a trial court case he filed in Ellis County based on his first issue which is to

attack the Bee County district court’s decade old prefiling order.

       And because Johnson’s second issue depends on a favorable determination of his

first issue, Johnson could not have a reasonable expectation of reversal based on his

second issue. If there ever could have been a question of the lack of merit to his legal

argument, it was put to rest by having the same issue previously decided against his

argument. The same or substantially similar arguments have been repeatedly rejected

on their merits. See e.g., Johnson v. Clark, Nos. 07-11-00122-CV & 07-11-00334-CV, 2011

Tex. App. LEXIS 8593 (Tex. App.—Amarillo Oct. 28, 2011, no pet.) (mem. op.); In re

Johnson, No. 07-09-0035-CV, 2009 Tex. App. LEXIS 6831 (Tex. App.—Amarillo Aug. 27,

2009, orig. proceeding) (mem. op.); In re Johnson, No. 07-07-00431-CV, 2009 Tex. App.

LEXIS 5795 (Tex. App.—Amarillo July 27, 2009, orig. proceeding) (mem. op.); In re

Johnson, No. 07-07-00245-CV, 2008 Tex. App. LEXIS 5110 (Tex. App.—Amarillo July 9,

2008, orig. proceeding) (mem. op.).

                                       CONCLUSION

       Because Johnson could not have had a reasonable expectation of reversal and

because his appeal sought to re-litigate issues previously decided against him, we agree

with Peeples that this appeal is frivolous and grant her motion. See TEX. R. APP. P. 45.

This appeal is dismissed as frivolous. See TEX. GOV’T CODE ANN. § 498.0045(a) (West

2012); see also Ex parte Clark, No. 14-12-00298-CR, 2012 Tex. App. LEXIS 3812 (Tex.

App.—Houston *14th Dist.+ May 15, 2012, pet. dism’d) (not designated for publication)


Johnson v. Harrison                                                                    Page 7
(appeal dismissed as frivolous pursuant to TEX. GOV’T CODE ANN. § 498.0045). Further,

as sanctions for filing this frivolous appeal, attorneys’ fees and costs in the amount of

$5,278.85 are awarded to Peeples.4

        Additionally, this opinion and related judgment, expressly dismissing this

proceeding as frivolous, authorizes the Texas Department of Criminal Justice to forfeit

Johnson’s good time credit pursuant to Texas Government Code section 498.0045(b).

TEX. GOV’T CODE ANN. § 498.0045(b) (West 2012). The Clerk is ordered to provide notice

of this opinion and judgment to the appropriate offices at the Texas Department of

Criminal Justice including the Correctional Institutions Division and the Parole

Division.

                                    OTHER PENDING MOTIONS

        Further, we rule on Johnson’s pending motions as follows:

        1. “Motion to Supplement Record” filed on May 9, 2011. The motion
           actually is to file an omitted page from Johnson’s reply brief wherein
           he seeks to strike Peeples’ brief. The motion to file the page is granted,
           but the relief requested to strike Peeples’ brief is denied.

        2. “Motion to Strike Defendant Harrison*;+ Motion to Issue Show
           Cause of Contempt on Davis-Motion to Expidite or to File
           Mandamus (Void Order)” filed on May 9, 2011. All three motions, as
           well as the alternative relief to the third motion are denied.

        3. “Motion to Determine the Court’s Jurisdiction” filed on May 31,
           2011. This motion is superseded by an amended motion filed on
           August 12, 2011.


4We first noticed Peeples to provide support for her attorney’s fees and cost and any other type sanction
she sought on February 5, 2013. Peeples’ response and affidavit supporting attorney’s fees and litigation
expenses in the amount of $5,278.85 was filed on February 14, 2013. We then noticed Johnson on
February 20, 2013 to respond to why the sanctions, including forfeiture of good time credits, should not
be imposed on Johnson. Johnson was to respond, if at all, by March 13, 2013. He did not timely respond.
Johnson v. Harrison                                                                                Page 8
       4. “Appellant’s Amended Motion to Determine Jurisdiction” filed on
          August 12, 2011. In this motion, Johnson mixes issues of venue and
          jurisdiction. Apparently in a late effort to avoid sanctions, he attempts
          to assert neither the trial court, where he chose to sue, nor this Court,
          to which he brought this appeal, have jurisdiction. We grant the
          motion to the extent that we have considered our jurisdiction and have
          determined that we have jurisdiction of the appeal and thus, also have
          jurisdiction of the motion for sanctions.

       5. “Motion to Determine Respondents Order Void:             Violates a
          Mandatory Statute” filed on November 3, 2011. Although this is an
          appeal, Johnson discusses and presents this issue as if it was a
          mandamus proceeding. It is not. Johnson asserts essentially the same
          arguments in this motion as he did in his amended motion to
          determine jurisdiction. Because this is not a mandamus proceeding,
          this motion is dismissed as moot.

       6. “Motion to Afford – Due Process for Sanctions: Motion Showing No
          Jurisdiction” filed on February 19, 2013. Johnson presented these two
          motions after we noticed Peeples to provide information regarding
          sanctions sought against Johnson. We dismiss the “Motion to Afford –
          Due Process” as moot since that is precisely what we did and were
          doing when we provided notice to Johnson on February 20, 2013 to
          explain why sanctions should not be imposed against him. The
          “Motion Showing No Jurisdiction” is dismissed as moot because we
          have independently considered our jurisdiction and have found we
          have jurisdiction of this appeal and the motion for sanctions against
          Johnson.

       To the extent there is any other motion pending filed by Johnson, it is dismissed.

                                          FEES

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

Johnson v. Harrison                                                                   Page 9
rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed by Johnson for which judgment will be rendered and the

Texas Department of Criminal Justice appropriately notified.

                         INDEX TO APPENDICES TO THIS OPINION

   1. Listing of Proceedings in the Court of Criminal Appeals filed by Johnson.

   2. Listing of Proceedings in the Courts of Appeals filed by Johnson.

   3. Final Order and Judgment in this appeal.

   4. Notice of Final Order and Judgment to Texas Department of Criminal
      Justice – Texas Government Code, Section 498.0045(A).

   5. Notice of Final Order and Judgment to Texas Department of Criminal
      Justice – Texas Government Code, Section 501.014(E).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed as frivolous
Opinion delivered and filed March 28, 2013
[CV06]




Johnson v. Harrison                                                                   Page 10
                                    Appendix 1

     Case Number       Date Filed     Style                                    v.
     WR-13,481-24      6/29/2012      Johnson, Ronald Wayne
     WR-13,481-23      3/15/2012      Johnson, Ronald Wayne
     WR-13,481-22      2/2/2012       Johnson, Ronald Wayne
     WR-75,883-01      5/16/2011      Johnson, Ronald Wayne
     WR-13,481-21      2/19/2010      JOHNSON, RONALD WAYNE
     WR-13,481-20      1/6/2009       JOHNSON, RONALD WAYNE
     WR-13,481-19      9/10/2008      JOHNSON, RONALD WAYNE
     WR-13,481-18      7/17/2007      JOHNSON, RONALD WAYNE
     WR-13,481-17      12/1/2005      Johnson, Ronald Wayne
     WR-13,481-16      11/30/2005     Johnson, Ronald Wayne
     WR-13,481-15      8/16/2004      Johnson, Ronald Wayne
     WR-13,481-14      6/22/2004      Johnson, Ronald Wayne
     WR-13,481-13      3/22/2004      Johnson, Ronald Wayne
     WR-13,481-12      10/9/2003      Johnson, Ronald Wayne
     WR-13,481-11      7/23/2003      Johnson, Ronald Wayne
     WR-13,481-10      10/29/2002     Johnson, Ronald Wayne
     WR-13,481-09      5/10/1993      Johnson, Ronald Wayne
     WR-13,481-08      3/30/1990      Johnson, Ronald Wayne
     WR-13,481-07      3/16/1989      Johnson, Ronald Wayne
     WR-13,481-05      9/8/1986       Johnson, Ronald Wayne
     WR-13,481-04      8/21/1985      Johnson, Ronald Wayne
     WR-13,481-03      12/20/1984     Johnson, Ronald Wayne
     WR-13,481-06      6/13/1984      Johnson, Ronald Wayne
     WR-13,481-02      2/9/1984       Johnson, Ronald Wayne
     WR-13,481-01      11/30/1983     Johnson, Ronald Wayne

Texas Court of Criminal Appeals Case Search,
http://www.cca.courts.state.tx.us/opinions/casesearch.asp?CaseNumberNo=&DateFiled
=&DateFiled2=&Style=Johnson%2C+Ronald+Wayne&Style_2=&COACaseNumberNo=#
Found (last visited March 21, 2013).




Johnson v. Harrison                                                        Page 11
                                 Appendix 2

 1. In re Johnson, NO. 03-13-00043-CV, COURT OF APPEALS OF TEXAS, THIRD
DISTRICT, AUSTIN, 2013 Tex. App. LEXIS 2647, March 14, 2013, Filed

 2. In re Johnson, No. 07-12-0501-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2013 Tex. App. LEXIS 2202, March 5, 2013, Decided

 3. In re Johnson, No. 11-13-00059-CV, COURT OF APPEALS OF TEXAS, ELEVENTH
DISTRICT, EASTLAND, 2013 Tex. App. LEXIS 1608, February 21, 2013, Decided,
February 21, 2013, Opinion Filed

 4. Johnson v. Rodriguez, NO. 07-11-0485-CV, COURT OF APPEALS OF TEXAS,
SEVENTH DISTRICT, AMARILLO, 2012 Tex. App. LEXIS 9751, November 28, 2012,
Decided

 5. In re Johnson, NO. 07-12-00445-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2012 Tex. App. LEXIS 9424, November 13, 2012, Decided

 6. In re Johnson, NO. 07-12-00406-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2012 Tex. App. LEXIS 8734, October 17, 2012, Decided

 7. Johnson v. Hughey, No. 06-12-00079-CV, COURT OF APPEALS OF TEXAS, SIXTH
DISTRICT, TEXARKANA, 2012 Tex. App. LEXIS 8406, October 4, 2012, Submitted,
October 5, 2012, Decided

 8. Johnson v. Ellison, No. 06-12-00069-CV, COURT OF APPEALS OF TEXAS, SIXTH
DISTRICT, TEXARKANA, 2012 Tex. App. LEXIS 7652, September 5, 2012, Submitted,
September 6, 2012, Decided

 9. Johnson v. Garcia, No. 04-12-00024-CV, COURT OF APPEALS OF TEXAS, FOURTH
DISTRICT, SAN ANTONIO, 2012 Tex. App. LEXIS 6771, August 15, 2012, Delivered,
August 15, 2012, Filed

 10. Johnson v. Castro, No. 04-12-00195-CV, COURT OF APPEALS OF TEXAS, FOURTH
DISTRICT, SAN ANTONIO, 2012 Tex. App. LEXIS 6490, August 8, 2012, Delivered,
August 8, 2012, Filed

 11. In re Johnson, NO. 03-12-00224-CV, COURT OF APPEALS OF TEXAS, THIRD
DISTRICT, AUSTIN, 2012 Tex. App. LEXIS 5919, July 19, 2012, Filed



Johnson v. Harrison                                                    Page 12
 12. Johnson v. Denton, NO. 07-11-00486-CV, COURT OF APPEALS OF TEXAS,
SEVENTH DISTRICT, AMARILLO, 2012 Tex. App. LEXIS 5794, July 18, 2012, Decided

 13. In re Johnson, NO. 07-12-00250-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2012 Tex. App. LEXIS 5358, July 5, 2012, Decided

  14. In re Johnson, No. 04-12-00327-CV, COURT OF APPEALS OF TEXAS, FOURTH
DISTRICT, SAN ANTONIO, 2012 Tex. App. LEXIS 4651, June 13, 2012, Delivered, June
13, 2012, Filed

  15. In re Johnson, No. 06-12-00057-CV, COURT OF APPEALS OF TEXAS, SIXTH
DISTRICT, TEXARKANA, 2012 Tex. App. LEXIS 4625, June 11, 2012, Submitted, June
12, 2012, Decided

  16. In re Johnson, No. 10-12-00139-CV, COURT OF APPEALS OF TEXAS, TENTH
DISTRICT, WACO, 2012 Tex. App. LEXIS 3947, May 16, 2012, Opinion Delivered, May
16, 2012, Opinion Filed

 17. In re Johnson, No. 04-12-00078-CV, COURT OF APPEALS OF TEXAS, FOURTH
DISTRICT, SAN ANTONIO, 2012 Tex. App. LEXIS 1330, February 22, 2012, Delivered,
February 22, 2012, Filed, Released for Publication June 21, 2012.

  18. In re Johnson, 13-12-00024-CV, COURT OF APPEALS OF TEXAS, THIRTEENTH
DISTRICT, CORPUS CHRISTI - EDINBURG, 2012 Tex. App. LEXIS 3577, February 9,
2012, Decided, DECISION WITHOUT PUBLISHED OPINION

  19. In re Johnson, No. 04-12-00013-CV, COURT OF APPEALS OF TEXAS, FOURTH
DISTRICT, SAN ANTONIO, 2012 Tex. App. LEXIS 997, February 8, 2012, Delivered,
February 8, 2012, Filed, Writ of mandamus denied In re Johnson, 2012 Tex. App. LEXIS
4651 (Tex. App. San Antonio, June 13, 2012)

  20. In re Johnson, NUMBER 13-12-00024-CV, COURT OF APPEALS OF TEXAS,
THIRTEENTH DISTRICT, CORPUS CHRISTI - EDINBURG, 2012 Tex. App. LEXIS 460,
January 18, 2012, Delivered, January 18, 2012, Filed, Rehearing denied by In re Johnson,
2012 Tex. App. LEXIS 3577 (Tex. App. Corpus Christi, Feb. 9, 2012)

 21. In re Johnson, NO. 07-11-00497-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2012 Tex. App. LEXIS 336, January 13, 2012, Decided

 22. In re Johnson, NO. 07-11-00433-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2011 Tex. App. LEXIS 8662, October 31, 2011, Decided


Johnson v. Harrison                                                              Page 13
 23. In re Johnson, No. 06-11-00116-CV, COURT OF APPEALS OF TEXAS, SIXTH
DISTRICT, TEXARKANA, 2011 Tex. App. LEXIS 8583, October 27, 2011, Submitted,
October 28, 2011, Decided

  24. Johnson v. Clark, NO. 07-11-00122-CV; 07-11-00334-CV, COURT OF APPEALS OF
TEXAS, SEVENTH DISTRICT, AMARILLO, 2011 Tex. App. LEXIS 8593, October 28,
2011, Decided

 25. In re Johnson, No. 06-11-00096-CV, COURT OF APPEALS OF TEXAS, SIXTH
DISTRICT, TEXARKANA, 2011 Tex. App. LEXIS 8003, October 6, 2011, Submitted,
October 7, 2011, Decided

  26. Johnson v. Cornelius, NO. 07-11-00091-CV, COURT OF APPEALS OF TEXAS,
SEVENTH DISTRICT, AMARILLO, 2011 Tex. App. LEXIS 7762, September 28, 2011,
Decided, Writ of mandamus denied In re Johnson, 2011 Tex. App. LEXIS 8662 (Tex. App.
Amarillo, Oct. 31, 2011)Writ of mandamus denied In re Johnson, 2012 Tex. App. LEXIS
5358 (Tex. App. Amarillo, July 5, 2012)

 27. In re Johnson, No. 10-11-00340-CV, COURT OF APPEALS OF TEXAS, TENTH
DISTRICT, WACO, 2011 Tex. App. LEXIS 7674, September 21, 2011, Opinion Delivered,
September 21, 2011, Opinion Filed

 28. In re Johnson, No. 05-11-01010-CV, COURT OF APPEALS OF TEXAS, FIFTH
DISTRICT, DALLAS, 2011 Tex. App. LEXIS 6341, August 11, 2011, Opinion Issued,
Released for Publication September 30, 2011.

 29. Johnson v. Cornelius, NO. 07-11-0091-CV, COURT OF APPEALS OF TEXAS,
SEVENTH DISTRICT, AMARILLO, 2011 Tex. App. LEXIS 6221, August 9, 2011,
Decided, Decision reached on appeal by, Dismissed by Johnson v. Cornelius, 2011 Tex.
App. LEXIS 7762 (Tex. App. Amarillo, Sept. 28, 2011)

 30. In re Johnson, NO. 07-10-00254-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2011 Tex. App. LEXIS 4886, June 28, 2011, Decided

 31. In re Johnson, NO. 07-11-00119-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2011 Tex. App. LEXIS 4885, June 28, 2011, Decided

 32. Johnson v. Hearn, No. 07-08-00478-CV, COURT OF APPEALS OF TEXAS,
SEVENTH DISTRICT, AMARILLO, 2011 Tex. App. LEXIS 381, January 19, 2011,
Decided, DECISION WITHOUT PUBLISHED OPINION



Johnson v. Harrison                                                          Page 14
  33. Johnson v. Tex. Dep't of Crim. Justice, NO. 07-08-00478-CV, COURT OF APPEALS
OF TEXAS, SEVENTH DISTRICT, AMARILLO, 2010 Tex. App. LEXIS 9891, December
14, 2010, Decided, Rehearing overruled by Johnson v. Hearn, 2011 Tex. App. LEXIS 381
(Tex. App. Amarillo, Jan. 19, 2011)

 34. In re Johnson, NO. 07-10-00202-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2010 Tex. App. LEXIS 9320, November 23, 2010, Decided

 35. In re Johnson, NO. 03-10-00426-CV, COURT OF APPEALS OF TEXAS, THIRD
DISTRICT, AUSTIN, 2010 Tex. App. LEXIS 6816, August 18, 2010, Filed

 36. In re Johnson, No. 07-10-00202-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2010 Tex. App. LEXIS 5106, June 30, 2010, Decided,
DECISION WITHOUT PUBLISHED OPINION

  37. In re Johnson, NO. 07-10-00202-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2010 Tex. App. LEXIS 4599, June 17, 2010, Decided, Rehearing
granted by In re Johnson, 2010 Tex. App. LEXIS 5106 (Tex. App. Amarillo, June 30,
2010)

 38. In re Johnson, NO. 07-09-00008-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2010 Tex. App. LEXIS 3584, May 11, 2010, Decided

 39. In re Johnson, NO. 03-10-00193-CV, COURT OF APPEALS OF TEXAS, THIRD
DISTRICT, AUSTIN, 2010 Tex. App. LEXIS 3560, May 7, 2010, Filed

  40. Johnson v. Sloan, No. 08-09-00077-CV, COURT OF APPEALS OF TEXAS, EIGHTH
DISTRICT, EL PASO, 320 S.W.3d 388; 2010 Tex. App. LEXIS 2049, March 24, 2010,
Decided, Released for Publication October 4, 2010. Petition for review denied by
Johnson v. Davis, 2010 Tex. LEXIS 439 (Tex., June 11, 2010)

 41. In re Johnson, NO. 03-10-00063-CV, COURT OF APPEALS OF TEXAS, THIRD
DISTRICT, AUSTIN, 2010 Tex. App. LEXIS 1883, March 10, 2010, Filed, Writ of
mandamus denied In re Johnson, 2010 Tex. LEXIS 687 (Tex., Sept. 17, 2010)

 42. In re Johnson, No. 08-09-00323-CV, COURT OF APPEALS OF TEXAS, EIGHTH
DISTRICT, EL PASO, 2010 Tex. App. LEXIS 189, January 13, 2010, Decided

 43. In re Johnson, No. 08-09-00268-CV, COURT OF APPEALS OF TEXAS, EIGHTH
DISTRICT, EL PASO, 2009 Tex. App. LEXIS 8472, November 4, 2009, Decided



Johnson v. Harrison                                                          Page 15
 44. Johnson v. Tex. Tech Univ., No. 08-09-00129-CV, COURT OF APPEALS OF TEXAS,
EIGHTH DISTRICT, EL PASO, 2009 Tex. App. LEXIS 7607, September 30, 2009, Decided

  45. In re Johnson, NO. 07-09-0035-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2009 Tex. App. LEXIS 6831, August 27, 2009, Decided, Related
proceeding at In re Johnson, 2011 Tex. App. LEXIS 4886 (Tex. App. Amarillo, June 28,
2011)

 46. Johnson v. UTMB Doctors, NO. 14-08-00671-CV, COURT OF APPEALS OF TEXAS,
FOURTEENTH DISTRICT, HOUSTON, 2009 Tex. App. LEXIS 6562, August 20, 2009,
Memorandum Opinion Filed

 47. In re Johnson, NO. 07-07-0431-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2009 Tex. App. LEXIS 5795, July 27, 2009, Decided, Related
proceeding at, Writ of mandamus denied In re Johnson, 2009 Tex. App. LEXIS 6831 (Tex.
App. Amarillo, Aug. 27, 2009)

  48. In re Johnson, NO. 14-09-00603-CV, NO. 14-09-00614-CV, COURT OF APPEALS OF
TEXAS, FOURTEENTH DISTRICT, HOUSTON, 2009 Tex. App. LEXIS 5649, July 23,
2009, Memorandum Opinion Filed

 49. In re Johnson, No. 08-08-00354-CR, COURT OF APPEALS OF TEXAS, EIGHTH
DISTRICT, EL PASO, 2009 Tex. App. LEXIS 545, January 29, 2009, Decided, PLEASE
CONSULT THE TEXAS RULES OF APPELLATE PROCEDURE FOR CITATION OF
UNPUBLISHED OPINIONS.

 50. In re Johnson, NO. 07-08-0520-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2009 Tex. App. LEXIS 284, January 15, 2009, Decided

 51. Johnson v. Tex. Tech Univ., No. 08-08-00256-CV, COURT OF APPEALS OF TEXAS,
EIGHTH DISTRICT, EL PASO, 2008 Tex. App. LEXIS 7383, October 2, 2008, Decided

 52. In re Johnson, NO. 07-07-0245-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2008 Tex. App. LEXIS 5110, July 9, 2008, Decided

 53. In re Johnson, No. 04-07-00541-CV, COURT OF APPEALS OF TEXAS, FOURTH
DISTRICT, SAN ANTONIO, 2007 Tex. App. LEXIS 6938, August 29, 2007, Delivered,
August 29, 2007, Filed, Released for Publication October 16, 2007.

 54. In re Johnson, NO. 14-07-00646-CV, COURT OF APPEALS OF TEXAS,
FOURTEENTH DISTRICT, HOUSTON, 2007 Tex. App. LEXIS 6598, August 16, 2007,
Memorandum Opinion Filed

Johnson v. Harrison                                                           Page 16
 55. In re Johnson, No. 08-07-00167-CV, COURT OF APPEALS OF TEXAS, EIGHTH
DISTRICT, EL PASO, 2007 Tex. App. LEXIS 6325, August 9, 2007, Decided, Released for
Publication April 1, 2008.

  56. In re Johnson, No. 04-07-00453-CV, COURT OF APPEALS OF TEXAS, FOURTH
DISTRICT, SAN ANTONIO, 2007 Tex. App. LEXIS 5799, July 25, 2007, Delivered, July
25, 2007, Filed, Released for Publication September 27, 2007.

 57. In re Johnson, NO. 12-07-00099-CV, COURT OF APPEALS OF TEXAS, TWELFTH
DISTRICT, TYLER, 2007 Tex. App. LEXIS 2553, March 30, 2007, Delivered, Released for
Publication May 8, 2007.

  58. In re Johnson, NO. 14-07-00168-CV, COURT OF APPEALS OF TEXAS,
FOURTEENTH DISTRICT, HOUSTON, 2007 Tex. App. LEXIS 2195, March 22, 2007,
Memorandum Opinion Filed

 59. In re Johnson, NO. 07-07-0048-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 279 S.W.3d 700; 2007 Tex. App. LEXIS 1992, March 14, 2007,
Decided

 60. In re Johnson, NO. 07-07-0018-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2007 Tex. App. LEXIS 1223, February 16, 2007, Decided

  61. In re Johnson, NO. 12-07-00032-CV, COURT OF APPEALS OF TEXAS, TWELFTH
DISTRICT, TYLER, 2007 Tex. App. LEXIS 673, January 31, 2007, Opinion Delivered,
Released for Publication February 28, 2007. Writ of mandamus denied In re Johnson,
2007 Tex. App. LEXIS 2553 (Tex. App. Tyler, Mar. 30, 2007)

 62. In re Johnson, No. 07-06-00445-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2007 Tex. App. LEXIS 315, January 11, 2007, Decided,
DECISION WITHOUT PUBLISHED OPINION

  63. In re Johnson, NO. 07-06-00445-CV , COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2006 Tex. App. LEXIS 10527, December 8, 2006, Decided,
Rehearing overruled by In re Johnson, 2007 Tex. App. LEXIS 315 (Tex. App. Amarillo,
Jan. 11, 2007)

 64. Johnson v. Miller, NO. 07-06-0374-CV, COURT OF APPEALS OF TEXAS,
SEVENTH DISTRICT, AMARILLO, 2006 Tex. App. LEXIS 9301, October 26, 2006,
Decided


Johnson v. Harrison                                                         Page 17
  65. In re Johnson, NO. 07-06-0359-CV , COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2006 Tex. App. LEXIS 8849, October 12, 2006, Decided , Writ of
mandamus denied In re Johnson, 2006 Tex. App. LEXIS 10527 (Tex. App. Amarillo, Dec.
8, 2006)

 66. In re Johnson, NUMBER 13-06-297-CV , COURT OF APPEALS OF TEXAS,
THIRTEENTH DISTRICT, CORPUS CHRISTI, 2006 Tex. App. LEXIS 4887, June 8, 2006,
Memorandum Opinion Delivered, June 8, 2006, Memorandum Opinion Filed

 67. In re Johnson, NO. 12-06-00068-CV, COURT OF APPEALS OF TEXAS, TWELFTH
DISTRICT, TYLER, 2006 Tex. App. LEXIS 2174, March 22, 2006, Delivered, Released for
Publication April 13, 2006.

 68. Ex parte Johnson, NO. 07-05-0464-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2006 Tex. App. LEXIS 1528, February 23, 2006, Decided,
DECISION WITHOUT PUBLISHED OPINION

 69. In re Johnson, No. 10-06-00003-CV, COURT OF APPEALS OF TEXAS, TENTH
DISTRICT, WACO, 2006 Tex. App. LEXIS 1096, February 8, 2006, Opinion Delivered,
February 8, 2006, Filed

 70. Johnson v. Adamick, NO. 09-05-004 CV, COURT OF APPEALS OF TEXAS, NINTH
DISTRICT, BEAUMONT, 2006 Tex. App. LEXIS 192, January 12, 2006, Opinion
Delivered

 71. Ex parte Johnson, NO. 07-05-0464-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2006 Tex. App. LEXIS 173, January 10, 2006, Decided,
Rehearing overruled by Ex parte Johnson, 2006 Tex. App. LEXIS 1528 (Tex. App.
Amarillo, Feb. 23, 2006)

 72. Ex parte Johnson, NO. 07-05-0463-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2006 Tex. App. LEXIS 26, January 4, 2006, Decided

 73. In re Johnson, NO. 12-05-00412-CV, COURT OF APPEALS OF TEXAS, TWELFTH
DISTRICT, TYLER, 2005 Tex. App. LEXIS 10704, December 30, 2005, Opinion Delivered,
PUBLISH, Released for Publication March 15, 2006.

 74. In re Johnson, NO. 01-05-01155-CV, COURT OF APPEALS OF TEXAS, FIRST
DISTRICT, HOUSTON, 2005 Tex. App. LEXIS 8662, October 20, 2005, Opinion Issued




Johnson v. Harrison                                                         Page 18
  75. In re Johnson, NO. 12-05-00295-CV, COURT OF APPEALS OF TEXAS, TWELFTH
DISTRICT, TYLER, 2005 Tex. App. LEXIS 8639, October 19, 2005, Opinion Delivered,
(PUBLISH), Released for Publication October 27, 2005

 76. In re Johnson, NO. 10-05-00334-CV, COURT OF APPEALS OF TEXAS, TENTH
DISTRICT, WACO, 2005 Tex. App. LEXIS 7624, September 14, 2005, Opinion Delivered

 77. Johnson v. Zeller, NO. 07-05-0163-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2005 Tex. App. LEXIS 5173, June 30, 2005, Decided

 78. In re Johnson, NO. 07-05-0173-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2005 Tex. App. LEXIS 3951, May 17, 2005, Decided

  79. Johnson v. Zimmerman, NO. 01-05-00092-CV, COURT OF APPEALS OF TEXAS,
FIRST DISTRICT, HOUSTON, 2005 Tex. App. LEXIS 3490, May 6, 2005, Opinion Issued

 80. In re Johnson, NO. 09-05-032-CV , COURT OF APPEALS OF TEXAS, NINTH
DISTRICT, BEAUMONT, 2005 Tex. App. LEXIS 1367, February 17, 2005, Opinion
Delivered, Appeal dismissed by Johnson v. Adamick, 2006 Tex. App. LEXIS 192 (Tex.
App. Beaumont, Jan. 12, 2006)

 81. In re Johnson, NO. 07-05-0002-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2005 Tex. App. LEXIS 280, January 13, 2005, Decided

 82. In re Johnson, NO. 07-04-0568-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2004 Tex. App. LEXIS 11433, December 20, 2004, Decided

 83. In re Johnson, NO. 07-04-0465-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2004 Tex. App. LEXIS 9157, October 15, 2004, Decided

 84. In re Johnson, NO. 01-03-01329-CV, COURT OF APPEALS OF TEXAS, FIRST
DISTRICT, HOUSTON, 2004 Tex. App. LEXIS 8244, September 3, 2004, Opinion Issued

 85. In re Johnson, NO. 07-04-0416-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2004 Tex. App. LEXIS 7580, August 23, 2004, Decided , Writ of
mandamus denied, Motion denied by In re Johnson, 2004 Tex. App. LEXIS 9157 (Tex.
App. Amarillo, Oct. 15, 2004)

 86. In re Johnson, No. 11-04-00177-CV, COURT OF APPEALS OF TEXAS, ELEVENTH
DISTRICT, EASTLAND, 2004 Tex. App. LEXIS 6233, July 15, 2004, Decided



Johnson v. Harrison                                                        Page 19
 87. In re Johnson, NO. 07-04-0107-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2004 Tex. App. LEXIS 2885, March 30, 2004, Decided

 88. In re Johnson, NO. 09-04-129 CV, COURT OF APPEALS OF TEXAS, NINTH
DISTRICT, BEAUMONT, 2004 Tex. App. LEXIS 2671, March 25, 2004, Delivered

 89. In re Johnson, NO. 07-04-0048-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2004 Tex. App. LEXIS 2014, March 2, 2004, Decided

 90. In re Johnson, NO. 01-04-00011-CV, COURT OF APPEALS OF TEXAS, FIRST
DISTRICT, HOUSTON, 135 S.W.3d 764; 2004 Tex. App. LEXIS 649, January 22, 2004,
Opinion Issued

  91. In re Johnson, NO. 07-04-0009-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2004 Tex. App. LEXIS 478, January 16, 2004, Decided , Writ of
mandamus denied In re Johnson, 2004 Tex. App. LEXIS 2885 (Tex. App. Amarillo, Mar.
30, 2004)

 92. In re Johnson, NO. 07-03-0471-CV, COURT OF APPEALS OF TEXAS, SEVENTH
DISTRICT, AMARILLO, 2003 Tex. App. LEXIS 10838, December 30, 2003, Decided

  93. Johnson v. Bacarisse, NO. 14-03-00133-CV, COURT OF APPEALS OF TEXAS,
FOURTEENTH DISTRICT, HOUSTON, 2003 Tex. App. LEXIS 2848, April 3, 2003,
Judgment Rendered, April 3, 2003, Opinion Filed

  94. Johnson v. Cornyn, NUMBER 13-01-550-CV, COURT OF APPEALS OF TEXAS,
THIRTEENTH DISTRICT, CORPUS CHRISTI, 2002 Tex. App. LEXIS 548, January 17,
2002, Opinion Delivered, January 17, 2002, Filed, PURSUANT TO THE TEXAS RULES
OF APPELLATE PROCEDURE, UNPUBLISHED OPINIONS SHALL NOT BE CITED
AS AUTHORITY BY COUNSEL OR BY A COURT.

 95. Johnson v. Patel, NO. 14-00-00796-CV, COURT OF APPEALS OF TEXAS,
FOURTEENTH DISTRICT, HOUSTON, 2001 Tex. App. LEXIS 7636, November 15, 2001,
Rendered, November 15, 2001, Opinion Filed, PURSUANT TO THE TEXAS RULES OF
APPELLATE PROCEDURE, UNPUBLISHED OPINIONS SHALL NOT BE CITED AS
AUTHORITY BY COUNSEL OR BY A COURT.

  96. In re Johnson, NUMBER 13-01-697-CV, COURT OF APPEALS OF TEXAS,
THIRTEENTH DISTRICT, CORPUS CHRISTI, 2001 Tex. App. LEXIS 7369, November 1,
2001, Delivered, November 1, 2001, Filed, PURSUANT TO THE TEXAS RULES OF
APPELLATE PROCEDURE, UNPUBLISHED OPINIONS SHALL NOT BE CITED AS
AUTHORITY BY COUNSEL OR BY A COURT.

Johnson v. Harrison                                                        Page 20
  97. Johnson v. Negbenabor, NO. 01-00-00813-CV, COURT OF APPEALS OF TEXAS,
FIRST DISTRICT, HOUSTON, 2001 Tex. App. LEXIS 2723, April 26, 2001, Opinion
Issued, PURSUANT TO THE TEXAS RULES OF APPELLATE PROCEDURE,
UNPUBLISHED OPINIONS SHALL NOT BE CITED AS AUTHORITY BY COUNSEL
OR BY A COURT.

 98. In re Johnson, NO. 01-98-00307-CV, COURT OF APPEALS OF TEXAS, FIRST
DISTRICT, HOUSTON, 1998 Tex. App. LEXIS 2150, April 9, 1998, Filed, PURSUANT
TO THE TEXAS RULES OF APPELLATE PROCEDURE, UNPUBLISHED OPINIONS
SHALL NOT BE CITED AS AUTHORITY BY COUNSEL OR BY A COURT.

 99. Johnson v. Alvarez, NO. 14-95-00205-CV, COURT OF APPEALS OF TEXAS,
FOURTEENTH DISTRICT, HOUSTON, 1995 Tex. App. LEXIS 1497, July 6, 1995,
Rendered , July 6, 1995, Filed, PURSUANT TO RULE 90(i) OF THE TEXAS RULES OF
APPELLATE PROCEDURE, UNPUBLISHED OPINIONS SHALL NOT BE CITED AS
AUTHORITY BY COUNSEL OR BY A COURT.

  100. Johnson v. Franco, No. 01-94-00654-CV, COURT OF APPEALS OF TEXAS, FIRST
DISTRICT, HOUSTON, 893 S.W.2d 302; 1995 Tex. App. LEXIS 254, February 16, 1995,
rendered and delivered, February 16, 1995, Filed

  101. Johnson v. Kinney, No. 01-94-00390-CV, COURT OF APPEALS OF TEXAS, FIRST
DISTRICT, HOUSTON, 893 S.W.2d 271; 1995 Tex. App. LEXIS 198, February 9, 1995,
rendered and delivered, February 9, 1995, filed

 102. Johnson v. Weaver, No. 01-94-00392-CV, COURT OF APPEALS OF TEXAS, FIRST
DISTRICT, HOUSTON, 1995 Tex. App. LEXIS 22, January 5, 1995, rendered and
delivered, January 5, 1995, Filed, PURSUANT TO RULE 90(i) OF THE TEXAS RULES
OF APPELLATE PROCEDURE, UNPUBLISHED OPINIONS SHALL NOT BE CITED
AS AUTHORITY BY COUNSEL OR BY A COURT.

 103. Johnson v. May, No. 01-94-00394-CV, COURT OF APPEALS OF TEXAS, FIRST
DISTRICT, HOUSTON, 1994 Tex. App. LEXIS 3185, December 29, 1994, rendered and
delivered, December 29, 1994, Filed, PURSUANT TO RULE 90(i) OF THE TEXAS
RULES OF APPELLATE PROCEDURE, UNPUBLISHED OPINIONS SHALL NOT BE
CITED AS AUTHORITY BY COUNSEL OR BY A COURT.

 104. Johnson v. May, No. 01-94-00742-CV, COURT OF APPEALS OF TEXAS, FIRST
DISTRICT, HOUSTON, 1994 Tex. App. LEXIS 2134, August 25, 1994, Rendered and
Delivered, August 25, 1994, Filed, PURSUANT TO RULE 90(i) OF THE TEXAS RULES


Johnson v. Harrison                                                      Page 21
OF APPELLATE PROCEDURE, UNPUBLISHED OPINIONS SHALL NOT BE CITED
AS AUTHORITY BY COUNSEL OR BY A COURT.

 105. Johnson v. Poppell, No. 01-93-00556-CV, COURT OF APPEALS OF TEXAS, FIRST
DISTRICT, HOUSTON, 1994 Tex. App. LEXIS 1063, May 5, 1994, Rendered and
Delivered, May 5, 1994, Filed, PURSUANT TO RULE 90(i) OF THE TEXAS RULES OF
APPELLATE PROCEDURE, UNPUBLISHED OPINIONS SHALL NOT BE CITED AS
AUTHORITY BY COUNSEL OR BY A COURT.

  106. Johnson v. Gates, No. 01-89-00411-CV, COURT OF APPEALS OF TEXAS, First
District, Houston, 1989 Tex. App. LEXIS 1296, May 18, 1989, PURSUANT TO RULE
90(i) OF THE TEXAS RULES OF APPELLATE PROCEDURE, UNPUBLISHED
OPINIONS SHALL NOT BE CITED AS AUTHORITY BY COUNSEL OR BY A COURT.

 107. Johnson v. Lynaugh, No. 12-88-00109-CV, COURT OF APPEALS OF TEXAS,
Twelfth District, Tyler, 766 S.W.2d 393; 1989 Tex. App. LEXIS 362, February 28, 1989,
Rehearing Denied March 17, 1989. Motion for Rehearing of Application for Writ of
Error Overruled November 7, 1990.

  108. Johnson v. Weeks, No. 01-89-00108-CV, COURT OF APPEALS OF TEXAS, First
District, Houston, 1989 Tex. App. LEXIS 288, February 16, 1989, PURSUANT TO RULE
90(i) OF THE TEXAS RULES OF APPELLATE PROCEDURE, UNPUBLISHED
OPINIONS SHALL NOT BE CITED AS AUTHORITY BY COUNSEL OR BY A COURT.




Johnson v. Harrison                                                           Page 22
                                         Appendix 3




                               COURT OF APPEALS
                              TENTH DISTRICT OF TEXAS

                                      March 28, 2013

                                   No. 10-11-00032-CV

                              R. WAYNE JOHNSON
                                      v.
                      JANA HARRISON AND LARONNA PEEPLES


                               From the 40th District Court
                                  Ellis County, Texas
                                 Trial Court No. 81703


                       FINAL ORDER AND JUDGMENT

     This appeal has been considered by the Court. Because the Court finds that the appeal is
frivolous, it is the judgment of this Court that R. Wayne Johnson’s appeal of the judgment of
dismissal of Jana Harrison and Laronna Peeples is dismissed as frivolous.

     It is further ordered that Laronna Peeples is awarded judgment against R. Wayne Johnson
in the amount of $5,278.85 as sanctions for filing a frivolous appeal.

     It is further ordered that Laronna Peeples is awarded judgment against R. Wayne Johnson
for Laronna Peeples’ appellate costs that were paid, if any, by Laronna Peeples; and all unpaid
appellate court cost, if any, is taxed against R. Wayne Johnson.

      A copy of this judgment will be certified by the Clerk of this Court and delivered to the
trial court clerk for enforcement.

                                    PER CURIAM
                                    SHARRI ROESSLER, CLERK

                                    By:_______________________
                                           (Deputy Clerk)
Johnson v. Harrison                                                                     Page 23
                                      Appendix 4




                                    March 28, 2013

                                   IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-11-00032-CV

                              R. WAYNE JOHNSON
                                      v.
                      JANA HARRISON AND LARONNA PEEPLES


                             From the 40th District Court
                                 Ellis County, Texas
                                Trial Court No. 81703


               NOTICE OF FINAL ORDER TO
     TEXAS DEPARTMENT OF CRIMINAL JUSTICE – TEXAS
         GOVERNMENT CODE, SECTION 498.0045(A)

       A final order dismissing an appeal by R. Wayne Johnson as frivolous has been

rendered in Johnson v. Harrison, 10-11-00032-CV. A certified copy of the “Final Order and

Judgment” is attached. This notice is being provided to the Department in accordance with

Section 498.0045(a) of the Texas Government Code so that the Department may forfeit R.

Wayne Johnson’s accrued good conduct time in accordance with Section 498.0045(b) of the

Texas Government Code. A copy of this notice is also being provided to R. Wayne Johnson.

                                         _______________________________________
                                         Sharri Roessler, Clerk of the
                                         Tenth Court of Appeals


Johnson v. Harrison                                                               Page 24
                                         Appendix 5




                                        March 28, 2013

                                      IN THE
                              TENTH COURT OF APPEALS

                                    No. 10-11-00032-CV

                              R. WAYNE JOHNSON
                                      v.
                      JANA HARRISON AND LARONNA PEEPLES

                                 From the 40th District Court
                                     Ellis County, Texas
                                    Trial Court No. 81703


                  NOTICE OF FINAL ORDER TO
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE – TEXAS
             GOVERNMENT CODE, SEC TION 501.014(E)


         A final order dismissing an appeal by R. Wayne Johnson as frivolous has been rendered
in Johnson v. Harrison, 10-11-00032-CV. A certified copy of the “Final Order and Judgment” is
attached. The judgment included an award of cost of the proceeding to Laronna Peeples against
R. Wayne Johnson and further taxed unpaid cost against R. Wayne Johnson. Additionally the
judgment awarded $5,278.85 to Laronna Peeples against R. Wayne Johnson as a sanction for
filing a frivolous appeal.

        This notice is being provided to the Department in accordance with Section 501.014(e) of
the Texas Government Code so that the judgment may be collected from funds in R. Wayne
Johnson’s inmate account in accordance with the statute. A copy of this notice is also being
provided to R. Wayne Johnson in accordance with the Texas Supreme Court’s opinion in Harrell
v. State, 286 S.W.3d 315 (Tex. 2009). The trial court clerk is obligated to enforce the appellate
court’s judgment including collecting the costs of the appellate court. TEX. R. APP. P. 51.1(b).
Collection on this Court’s judgment should be paid to the trial court clerk who will allocate the
payments including remitting the judgment for unpaid appellate costs to this Court’s Clerk.

                                                    __________________________________
                                                    Sharri Roessler, Clerk of the
                                                    Tenth Court of Appeals

Johnson v. Harrison                                                                      Page 25